Citation Nr: 0214327	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than July 27, 1998, 
for grant of service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This appeal arises from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 50 
percent evaluation effective from July 27, 1998.  In a 
September 2001 rating decision, the RO assigned a 100 percent 
evaluation effective from July 27, 1998.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  On June 7, 1996, the veteran submitted his original claim 
of service connection for PTSD.

2.  The RO received no communication from the veteran prior 
to June 7, 1996, that can be construed as a request for 
service connection for PTSD.


CONCLUSION OF LAW

An effective date of June 6, 1996, for the grant of service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 5110, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, because the outcome is favorable to the 
veteran, no further VA assistance is required to fulfill VA's 
duty to assist him in the development of the claim or in 
providing him notice of what evidence VA will provide and 
what evidence he is to provide.  See Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

I. Factual Background

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, dated January 25, 1996, the veteran requested 
service connection for PTSD.  On a VA Form 21-4138, dated 
April 25, 1996, the veteran also requested service connection 
for PTSD.  Both of those forms were date stamped as having 
been received at the RO on June 7, 1996.  There is no earlier 
dated correspondence that mentions PTSD or other mental 
disorder in the claims file.  

The veteran underwent a VA psychiatric examination in July 
1997.  The psychiatrist rendered a diagnosis of organic brain 
syndrome (OBS), rather than PTSD.  The psychiatrist felt that 
the OBS was due to injury suffered in a 1994 car accident.  

VA mental health treatment reports dated at various times in 
1998 note that the veteran suffered from PTSD.  

In July 1998, a Dr. Sadowsky examined the veteran and gave 
Axis I diagnoses of PTSD, delayed onset; psychotic disorder, 
NOS; depressive disorder, NOS; and rule out dementia and or 
delirium secondary to brain injury.  Dr. Sadowsky noted that 
the veteran had displayed posttraumatic symptoms prior to an 
auto accident 5 years earlier. 

In July 1999, a VA psychiatrist examined the veteran and gave 
an Axis I diagnosis of PTSD.  The psychiatrist opined that 
although PTSD was related to combat in Vietnam, it was 
apparently well controlled until the veteran was injured in 
an auto accident in 1994. 

In a January 2001 rating decision, the RO established service 
connection for PTSD and assigned an effective date of July 
27, 1998, based on a PTSD diagnosis given on that date.  

The veteran subsequently appealed for an earlier effective 
date, arguing that the effective date should be from June 7, 
1996, the date that he filed his PTSD claim.  

In April 2001, the RO received a letter from Frank Drummond, 
M.D., reflecting that the veteran was receiving PTSD 
treatment at that time.  Dr. Drummond opined that the 
veteran's PTSD had been present for more than twenty years.  

II.  Legal Analysis

With regard to the claim for an earlier effective date for 
the grant of service connection for PTSD, the effective date 
of an evaluation and award of compensation based on direct 
service connection will be the day following separation from 
service or date entitlement arose if claim is received within 
one year after separation from service.  38 U.S.C.A. § 
5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it is 
the date entitlement arose or the date of receipt of the 
claim, whichever is later.

In this case, the veteran's original claim of service 
connection for PTSD was received on June 7, 1996.  There is 
no communication from the veteran requesting service 
connection for PTSD in the record prior to that date.  
38 C.F.R. § 3.151 (2001).  Of course, the veteran's 
application for compensation and a supporting statement are 
dated months earlier, but they were not received at the RO 
until June 7, 1996.  Nor is there any other evidence showing 
the veteran's intent to apply for service connection for PTSD 
that was received at the RO prior to June 7, 1996, that may 
be considered an informal claim for the benefit under the 
provisions of 38 C.F.R. § 3.155 (2001).

The RO has denied an earlier effective date based on the July 
1998 date that the first PTSD diagnosis was given; however, 
in July 1998, and at various times thereafter, health 
professionals have specifically opined that the veteran had 
PTSD symptoms for at least several years.  Thus, although the 
precise date that PTSD began might be in question, there is 
very little question that it preceded, i.e., "entitlement 
arose" earlier than, June 7, 1996.  

After consideration of all the evidence, the Board finds that 
the later of the date entitlement arose, or date of receipt 
of the claim for PTSD, is June 7, 1996.  Thus, an effective 
date of June 7, 1996, must be assigned for grant of service 
connection for PTSD. 


ORDER

An effective date of June 7, 1996, for service connection for 
PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

